Title: To Thomas Jefferson from Philip Mazzei, 4 April 1784
From: Mazzei, Philip
To: Jefferson, Thomas



Orange County, 4 Aprile 1784.
Carmo: e Stimmo: Sigre: ed Amico

Giunsi tra i 2. Capi di Virginia ai 19. di Novembre, il quarto giorno susseguente mi riescì di sbarcare in Hampton; e tre giorni dopo di proseguire fino a Rosewell, ove andai a restaurare in seno  dell’Amicizia il mio strappazzato corpo dagl’incomodi del viaggio, e a cercar sollievo all’animo, non poco afflitto da tutto ciò che intesi al mio arrivo, relativamente a ciò che riguarda particolarmente il nostro Stato. Di là me n’andai a Richmond con intenzione di venire a trovarla subito che le circostanze lo permettessero. Ritenuto dal ghiaccio più di 6 settimane nella parte meridionale del fiume James, e quasi 5. dall’orride impassabili strade per chi è obbligato di viaggiare in calesse, non giunsi prima del 27. del mese passato qui alla casa del Padre del nostro amabile e degnissimo Amico Mr. Madison, il quale ero determinato di vedere ad ogni costo prima di venire in Annapolis. Il racconto ch’ei m’à fatto degli affari economici e politici della Confederazione non à mancato di accrescere considerabilmente le malinconiche reflessioni causate dalle precedenti informazioni. Il desiderio e la speranza di giungere ad Annapolis pochi giorni più tardi di quel che avrebbe potuto giungervi una mia lettera, mi à ritenuto finora dall’incomodarla, il che mi risolvo di fare adesso avendo determinato, in conseguenza del savio consiglio di Mr. Madison, di andare a trovar Mr. Henry in Henry County, per procurar di disporlo a contribuire a farmi render giustizia, a proporre e sostenere nell’Assemblea che si dia consistenza e vigore alla Confederazione, senza di che l’essere Americano sarà tanto disonorevole quanto sarebbe glorioso essendo savj e giusti in futuro, perchè riguardo al passato il mondo è disposto a scusare. Io avrei molto da dire riguardo alla necessità e al modo d’incanalare e stabilire su buoni e solidi fondamenti il nostro commercio di là dallo stretto di Gibilterra, ove tutti gli stati da New-Hamshire fino alla Giorgia potranno trovare maggior vantaggio che in tutto il resto d’Europa; ma la materia è troppo vasta ⅌ una lettera, e nello spazio di 2. mesi spero di venire ad Annapolis, mentre Ella non venga precedentemente in Virginia, il che ò luogo di sperare ⅌ quanto mi dice Mr. Madison.
La gretta resoluzione di escludere da certi impieghi i non nati in America mi à fatto una spiacevole impressione, e prevedo che farà l’istesso effetto in Europa, ove molti da noi desiderabili soggetti, ai quali ò detto che qui non esisteva neppur l’ombra dell’odiosa distinzione, ànno espresso il desiderio di venire a far l’acquisto di una Patria sì giusta savia e magnanima. Si comincia troppo presto a dare indizj che i sentimenti nobili e generosi erano effetti di violenza, che le sole attuali presenti circostanze produce-vano. Non mi eleggete a veruno impiegp, dirà l’uomo libero, ma non esista una legge che mi esclude neppur da quel solo, a cui tutte le probabilità mi dicono di non dovere aspirare.

Siccome tutti i ricordi relativi alla mie incombenze pubbliche son perduti, come pure le mie lettere scritte d’Europa al Governo, son’obbligato di raccogliere dalla memoria di quei che m’impiegarono e dei loro successori tutto ciò che può tendere a soddisfare i presenti Membri del Governo, e a disporgli a rendermi giustizia; onde se Ella può giovarmi scrivendo ai suoi Amici quel che la sua memoria le suggerisce, Le ne sarò molto obbligato. Mandandole una lettera che mi favorì ⅌ V. S. Mr. Adams, mi prendo la libertà d’includerlene 3. ⅌ Mr. Livingston, col desiderio dei suoi comandi, e la speranza di presto vederla ò l’onor di soscrivermi con perfetta stima, Suo Devmo: ed Umilmo: Servo ed Amico,

Filippo Mazzei


P.S. La prego di far passare con sicurezza l’inclusa al mio caro Amico e generoso creditore Mr. Lynch, contenendo la mia giustifi-cazione per differire a lui e agli altri miei creditori le dovute rimesse.

